Wheeler, J.
The defendant having failed to prosecute his appeal, had lost his right to do so, and the case stood as thoughno appeal had been taken. (Walen v. McLean, 14 Tex. R. 18.) It only remained for the Court to proceed to enforce it§ judgment. And as the presence and legal custody of the defendant was necessary for that purpose, it was the right of the State to have a capias issued for his apprehension, and it was error in the Court to refuse it, for which the judgment must be reversed and the cause remanded.
Reversed and remanded.